Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 18, 2017

                                      No. 04-16-00252-CV

                               Jean Eckford HARDAWAY, Et al.,
                                           Appellants

                                                 v.

                              Lou Eda Korth Stubbs NIXON, Et al.,
                                          Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                               Trial Court No. 12-09-0188-CVK
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due on November 21, 2016. Ms. Stella Grace Marks
represents appellant on appeal. This court has granted Ms. Marks two extensions of time in
which to file the brief, the latest until January 3, 2017. Neither the brief nor a third motion for
extension of time has been filed.

        We, therefore, ORDER Ms. Marks to file, on or before January 30, 2017, appellant’s
brief and a written response reasonably explaining (1) her failure to timely file the brief and (2)
why appellee is not significantly injured by appellant’s failure to timely file a brief. See TEX. R.
APP. P. 38.8(a)(1). If Ms. Marks fails to file appellant’s brief and the written response on or
before January 30, 2017, we will dismiss the appeal for want of prosecution. See id.; see also
TEX. R. APP. P. 42.3(b),(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2017.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court